              Case 18-09567-RLM-13                               Doc 18             Filed 02/15/19                   EOD 02/15/19 14:51:02                           Pg 1 of 51
 Fill in this information to identify your case:

 Debtor 1                   Ramon Lee Batts
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Dountonia Shawntee Batts
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              53,284.76

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              53,284.76

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              32,553.97

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              10,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             309,826.46


                                                                                                                                     Your total liabilities $               352,380.43


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                8,874.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                7,574.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
           Case 18-09567-RLM-13                             Doc 18    Filed 02/15/19            EOD 02/15/19 14:51:02                  Pg 2 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                   Case number (if known) 18-09567-RLM-13

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $           8,741.78


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $            10,000.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            43,912.54

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             53,912.54




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 18-09567-RLM-13                           Doc 18              Filed 02/15/19             EOD 02/15/19 14:51:02            Pg 3 of 51
 Fill in this information to identify your case and this filing:

 Debtor 1                   Ramon Lee Batts
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Dountonia Shawntee Batts
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13                                                                                                            Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Dodge                                   Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
           Model:      Durango                                       Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
           Year:       2014                                          Debtor 2 only                                  Current value of the      Current value of the
           Approximate mileage:                  7000                Debtor 1 and Debtor 2 only                     entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                   $22,350.00                  $22,350.00
                                                                     (see instructions)



  3.2      Make:       Chevrolet                               Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
           Model:      Trailblazer                                   Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
           Year:       2003                                          Debtor 2 only                                  Current value of the      Current value of the
           Approximate mileage:              170,000                 Debtor 1 and Debtor 2 only                     entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                     $4,350.00                   $4,350.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes




Official Form 106A/B                                                         Schedule A/B: Property                                                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 18-09567-RLM-13                             Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                    Pg 4 of 51
 Debtor 1       Ramon Lee Batts
 Debtor 2       Dountonia Shawntee Batts                                                                            Case number (if known)      18-09567-RLM-13

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>            $26,700.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Miscellaneous household goods and furnishings                                                                                $250.00


                                    Lease-to-own furniture being purchased through NPRTO
                                    North-East, LLC                                                                                                            $1,600.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    2 televisions & 2 cell phones                                                                                                $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    9 mm handgun                                                                                                                   $20.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Miscellaneous wearing apparel                                                                                              $1,750.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....



Official Form 106A/B                                                   Schedule A/B: Property                                                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 18-09567-RLM-13                                           Doc 18                 Filed 02/15/19               EOD 02/15/19 14:51:02            Pg 5 of 51
 Debtor 1         Ramon Lee Batts
 Debtor 2         Dountonia Shawntee Batts                                                                                         Case number (if known)   18-09567-RLM-13


                                            Misc costume jewelry, watches, ring                                                                                            $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            1 dog                                                                                                                                $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            CPAP machine                                                                                                                   $1,500.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                 $6,320.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                  Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                      Cash                                     $35.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       savings (#1715)                         Financial Center                                                               $0.00



                                              17.2.       checking (#2161)                        PNC Bank                                                                 $1,615.05


                                                                                                  Husband's Health Savings Account-payroll
                                              17.3.       HSA                                     deducted                                                                   $500.00


                                                                                                  Indiana Eppicard where Wife's child support
                                              17.4.       debit (#9875)                           is deposited                                                                   $5.00



                                              17.5.       checking (#1715)                        Financial Center                                                           $228.61




Official Form 106A/B                                                                       Schedule A/B: Property                                                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
           Case 18-09567-RLM-13                             Doc 18          Filed 02/15/19     EOD 02/15/19 14:51:02                Pg 6 of 51
 Debtor 1        Ramon Lee Batts
 Debtor 2        Dountonia Shawntee Batts                                                               Case number (if known)   18-09567-RLM-13


                                      17.6.    Share (#2366)                Forum CU ( joint w/son)                                                $14.42


                                               student checking
                                      17.7.    (#2408)                      Forum CU (joint w/son)                                                 $24.64



                                      17.8.    Share (#5800)                Forum CU (joint with son)                                              $16.22



                                      17.9.    checking #1583)              Forum CU (joint w/son)                                               $210.31


                                      17.10 Special Savings
                                      .     (#4927)                         Forum CU ( joint w/son)                                                  $0.00


                                      17.11 Special Savings
                                      .     (#3833)                         Forum CU (joint w/son)                                                   $0.00


                                      17.12 Special Savings
                                      .     (#3841)                         Forum CU (joint w/son)                                                   $0.00


                                      17.13
                                      .     checking (#8404)                BMO Harris Bank                                                      $144.95


                                      17.14
                                      .     savings (#3421)                 BMO Harris Bank                                                        $73.73


                                      17.15
                                      .     checking (#0472)                BMO Harris Bank                                                          $2.02


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                       % of ownership:

                                         Both debtors are members of Collaborative
                                         Resource Company,LLC.
                                         Sole asset is checking account @ Old National
                                         Bank (#4431)                                                         100          %                     $133.42


                                         Wife is sole member of Scriptura Grant Writing
                                         and Fundrasing Professinoals LLC
                                         Assets consist of the following:
                                         Old National Bank checking acct. (#1409)
                                         $0.00 income in 2018                                                 100          %                       $41.00


                                         Wife is member of Riverside Invesetment Club,
                                         LLC, which has nominal assets                                                     %                         $0.00

Official Form 106A/B                                                 Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 18-09567-RLM-13                             Doc 18      Filed 02/15/19          EOD 02/15/19 14:51:02                   Pg 7 of 51
 Debtor 1        Ramon Lee Batts
 Debtor 2        Dountonia Shawntee Batts                                                                Case number (if known)      18-09567-RLM-13


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                      Defined benefit plan               Indiana Public Employees' Retirement Fund                                 $6,361.05


                                      401(k)                             401(k) administered by Americna Funds                                     $1,310.68


                                      pension                            Husband's retirement/pension accounts                                     Unknown


                                      pension                            Indianapolis Public Schools 403(b) Pension
                                                                         Plan administered by VALOC                                                $6,471.62


                                      403(b)                             Indianapolis Public Schools retirement
                                                                         annuity administered by AXA Equitable Life
                                                                         Isnruance Company                                                           $802.00


                                      IRA (#5808)                        Forum CU-IRA                                                                $200.04


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      rent                               Rent Deposit                                                              $1,275.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...



Official Form 106A/B                                                 Schedule A/B: Property                                                              page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 18-09567-RLM-13                             Doc 18      Filed 02/15/19        EOD 02/15/19 14:51:02                  Pg 8 of 51
 Debtor 1       Ramon Lee Batts
 Debtor 2       Dountonia Shawntee Batts                                                               Case number (if known)   18-09567-RLM-13

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                      Wife is affiliated with several non-profit corporations, to wit:
                                                      IPS Community Coalition, Inc.;
                                                      Appellate Justice Projet for Domestic Violence Survivors,
                                                      Inc.;
                                                      Slack Family Travel Club, Inc.
                                                      She has no ownership interest therein, and does not receive
                                                      any income or benefits therefrom.                                                                 $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 18-09567-RLM-13                                Doc 18             Filed 02/15/19                    EOD 02/15/19 14:51:02                       Pg 9 of 51
 Debtor 1        Ramon Lee Batts
 Debtor 2        Dountonia Shawntee Batts                                                                                        Case number (if known)        18-09567-RLM-13


                                                          Husband is affiliated with non-profit corporation, to wit:
                                                          Education Consultants for Transformative Justice, Inc.
                                                          He has no ownership interest therein, and does not receive
                                                          any income or benefits therefrom.                                                                                         $0.00



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $19,464.76


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....


                                        Fax machine, projector, desk, computer                                                                                                  $800.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........

Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
           Case 18-09567-RLM-13                                    Doc 18              Filed 02/15/19                     EOD 02/15/19 14:51:02                      Pg 10 of 51
 Debtor 1         Ramon Lee Batts
 Debtor 2         Dountonia Shawntee Batts                                                                                              Case number (if known)   18-09567-RLM-13




 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $800.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                           $26,700.00
 57. Part 3: Total personal and household items, line 15                                                       $6,320.00
 58. Part 4: Total financial assets, line 36                                                                  $19,464.76
 59. Part 5: Total business-related property, line 45                                                            $800.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $53,284.76              Copy personal property total           $53,284.76

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $53,284.76




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18          Filed 02/15/19           EOD 02/15/19 14:51:02                  Pg 11 of 51
 Fill in this information to identify your case:

 Debtor 1                Ramon Lee Batts
                         First Name                         Middle Name                 Last Name

 Debtor 2                Dountonia Shawntee Batts
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2003 Chevrolet Trailblazer 170,000                              $4,350.00                                  $3,550.00     Ind. Code § 34-55-10-2(c)(2)
      miles
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Miscellaneous household goods and                                   $250.00                                  $250.00     Ind. Code § 34-55-10-2(c)(2)
      furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2 televisions & 2 cell phones                                       $200.00                                  $200.00     Ind. Code § 34-55-10-2(c)(2)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      9 mm handgun                                                         $20.00                                   $20.00     Ind. Code § 34-55-10-2(c)(2)
      Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Miscellaneous wearing apparel                                   $1,750.00                                  $1,750.00     Ind. Code § 34-55-10-2(c)(2)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18         Filed 02/15/19            EOD 02/15/19 14:51:02                     Pg 12 of 51
 Debtor 1    Ramon Lee Batts
 Debtor 2    Dountonia Shawntee Batts                                                                    Case number (if known)     18-09567-RLM-13
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc costume jewelry, watches, ring                              $1,000.00                                  $1,000.00        Ind. Code § 34-55-10-2(c)(2)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     CPAP machine                                                     $1,500.00                                  $1,500.00        Ind. Code § 34-55-10-2(c)(4)
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $35.00                                    $35.00        Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     savings (#1715): Financial Center                                      $0.00                                     $0.00       Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking (#2161): PNC Bank                                       $1,615.05                                    $315.04        Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     HSA: Husband's Health Savings                                       $500.00                                   $500.00        Ind. Code § 6-8-11-19
     Account-payroll deducted
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking (#1715): Financial Center                                  $228.61                                   $228.61        Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 17.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Share (#2366): Forum CU ( joint                                      $14.42                                    $14.42        Ind. Code § 34-55-10-2(c)(3)
     w/son)
     Line from Schedule A/B: 17.6                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     student checking (#2408): Forum CU                                   $24.64                                    $24.64        Ind. Code § 34-55-10-2(c)(3)
     (joint w/son)
     Line from Schedule A/B: 17.7                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Share (#5800): Forum CU (joint with                                  $16.22                                    $16.22        Ind. Code § 34-55-10-2(c)(3)
     son)
     Line from Schedule A/B: 17.8                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking #1583): Forum CU (joint                                    $210.31                                   $166.07        Ind. Code § 34-55-10-2(c)(3)
     w/son)
     Line from Schedule A/B: 17.9                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18         Filed 02/15/19            EOD 02/15/19 14:51:02                     Pg 13 of 51
 Debtor 1    Ramon Lee Batts
 Debtor 2    Dountonia Shawntee Batts                                                                    Case number (if known)     18-09567-RLM-13
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Defined benefit plan: Indiana Public                             $6,361.05                                  $6,361.05        Ind. Code § 34-55-10-2(c)(6)
     Employees' Retirement Fund
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): 401(k) administered by                                   $1,310.68                                  $1,310.68        Ind. Code § 34-55-10-2(c)(6)
     Americna Funds
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     pension: Husband's                                               Unknown                                   Unknown           Ind. Code § 34-55-10-2(c)(6)
     retirement/pension accounts
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     403(b): Indianapolis Public Schools                                 $802.00                                   $802.00        Ind. Code § 34-55-10-2(c)(6)
     retirement annuity administered by
     AXA Equitable Life Isnruance                                                          100% of fair market value, up to
     Company                                                                               any applicable statutory limit
     Line from Schedule A/B: 21.5

     IRA (#5808): Forum CU-IRA                                           $200.04                                   $200.04        Ind. Code § 34-55-10-2(c)(6)
     Line from Schedule A/B: 21.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     rent: Rent Deposit                                               $1,275.00                                  $1,275.00        Ind. Code § 34-55-10-2(c)(1)
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Fax machine, projector, desk,                                       $800.00                                   $800.00        Ind. Code § 34-55-10-2(c)(2)
     computer
     Line from Schedule A/B: 39.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18           Filed 02/15/19                 EOD 02/15/19 14:51:02                    Pg 14 of 51
 Fill in this information to identify your case:

 Debtor 1                   Ramon Lee Batts
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Dountonia Shawntee Batts
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                                        Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
 2.1     Ally Financial                           Describe the property that secures the claim:                  $30,937.84               $22,350.00            $8,587.84
         Creditor's Name                          2014 Dodge Durango 7000 miles

         PO Box 380901
                                                  As of the date you file, the claim is: Check all that
         Minneapolis, MN                          apply.
         55438-0902                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Security Agreement
       community debt

 Date debt was incurred          7/2018                    Last 4 digits of account number        7942

 2.2     NPRTO North-East, LLC                    Describe the property that secures the claim:                    $1,616.13                $1,600.00               $16.13
         Creditor's Name                          Lease-to-own furniture being
                                                  purchased through NPRTO
                                                  North-East, LLC
                                                  As of the date you file, the claim is: Check all that
         256 W. Data Drive                        apply.
         Draper, UT 84020                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Security Agreement
       community debt

 Date debt was incurred          5/2018                    Last 4 digits of account number        0892


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18      Filed 02/15/19            EOD 02/15/19 14:51:02                       Pg 15 of 51

 Debtor 1 Ramon Lee Batts                                                                        Case number (if known)        18-09567-RLM-13
              First Name                Middle Name                  Last Name
 Debtor 2 Dountonia Shawntee Batts
              First Name                Middle Name                  Last Name




   Add the dollar value of your entries in Column A on this page. Write that number here:                         $32,553.97
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $32,553.97

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18             Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 16 of 51
 Fill in this information to identify your case:

 Debtor 1                     Ramon Lee Batts
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Dountonia Shawntee Batts
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Kara Taylor                                            Last 4 digits of account number                        $10,000.00             $10,000.00                    $0.00
              Priority Creditor's Name
              8117 Harshaw Dr.                                       When was the debt incurred?           2003
              Indianapolis, IN 46239
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        child support
                                                                                         arrears only
                                                                                         Cause No. 49D07-0309-DR-001591

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              35663                                                Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 17 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

          American Medical Collection
 4.1      Agency                                                     Last 4 digits of account number       2196                                                      $50.93
          Nonpriority Creditor's Name
          for                                                        When was the debt incurred?           2/2018
          PO Box 1235
          Elmsford, NY 10523-0935
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


          American Medical Collection
 4.2      Agency                                                     Last 4 digits of account number       5626                                                      $20.29
          Nonpriority Creditor's Name
          for                                                        When was the debt incurred?           2/2018
          PO Box 1235
          Elmsford, NY 10523-0935
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.3      Capital One Bank USA NA                                    Last 4 digits of account number       0169                                                     $916.00
          Nonpriority Creditor's Name
          10700 Capital One Way                                      When was the debt incurred?           11/2007
          Richmond, VA 23060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 18 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.4      Capitol One                                                Last 4 digits of account number       9099                                                  $1,095.21
          Nonpriority Creditor's Name
          Attn: General Correspondence                               When was the debt incurred?           9/1/2013
          PO Box 30281
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.5      Community Health Network                                   Last 4 digits of account number       3960                                                     $903.52
          Nonpriority Creditor's Name
          7163 Solution Center Dr                                    When was the debt incurred?           7/2018
          Chicago, IL 60677-7001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.6      Community Health Network                                   Last 4 digits of account number       3960                                                     $150.00
          Nonpriority Creditor's Name
          7163 Solution Center Dr                                    When was the debt incurred?           6/2018
          Chicago, IL 60677-7001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 19 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.7      Community Health Network                                   Last 4 digits of account number       5855                                                     $379.86
          Nonpriority Creditor's Name
          7163 Solution Center Dr                                    When was the debt incurred?           8/7/18
          Chicago, IL 60677-7001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.8      Community Health Network                                   Last 4 digits of account number                                                             $2,959.00
          Nonpriority Creditor's Name
          7163 Solution Center Dr                                    When was the debt incurred?           7/1/17
          Chicago, IL 60677-7001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.9      Community Health Network                                   Last 4 digits of account number                                                                $628.00
          Nonpriority Creditor's Name
          7163 Solution Center                                       When was the debt incurred?           4/1/18
          Chicago, IL 60677-7001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 20 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.1
 0        Credit Collection Services                                 Last 4 digits of account number       5427                                                     $156.00
          Nonpriority Creditor's Name
          for Progressive Insurance                                  When was the debt incurred?           8/2014
          P.O. Box 607
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   car insurance


 4.1
 1        Credit Collection Services                                 Last 4 digits of account number       9169                                                     $334.12
          Nonpriority Creditor's Name
          for Nationwide Insurance                                   When was the debt incurred?           4/2018
          725 Canton Street
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   auto insurance


 4.1
 2        Credit Collection Services                                 Last 4 digits of account number       0635                                                      $24.57
          Nonpriority Creditor's Name
          for Nationwide Insurance                                   When was the debt incurred?           6/2018
          725 Canton Street
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   renters insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 21 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.1
 3        Fed Loan Servicing                                         Last 4 digits of account number                                                          $236,623.00
          Nonpriority Creditor's Name
          PO Box 60610                                               When was the debt incurred?           2/13/2009 - 9/1/2016
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   student loans


 4.1
 4        Franklin Collection Service                                Last 4 digits of account number                                                                $689.00
          Nonpriority Creditor's Name
          for                                                        When was the debt incurred?           7/1/18
          2978 W Jackson St
          Tupelo, MS 38803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utility


 4.1
 5        GLA Collections                                            Last 4 digits of account number       1281                                                      $90.00
          Nonpriority Creditor's Name
          for Eskenazi Health                                        When was the debt incurred?           3/2015
          PO Box 991199
          Louisville, KY 40269
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 22 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.1
 6        GLA Collections                                            Last 4 digits of account number       hers                                                  $1,183.00
          Nonpriority Creditor's Name
          for Community Home Health                                  When was the debt incurred?           4/2016 - 10/2016
          PO Box 991199
          Louisville, KY 40269
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.1
 7        GM Financial                                               Last 4 digits of account number       3780                                                        $1.00
          Nonpriority Creditor's Name
          PO Box 78143                                               When was the debt incurred?           2/1/2014
          Phoenix, AZ 85062-8143
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Possible deficiency balance related to
                                                                                         surrender of 2011 Buick Enclave 175,000
              Yes                                                       Other. Specify   miles

 4.1
 8        Harris & Harris, LTD                                       Last 4 digits of account number       2415                                                     $260.00
          Nonpriority Creditor's Name
          for IUH Emergency Med Wishard                              When was the debt incurred?           11/2014
          111 W Jackson Blvd, #400
          Chicago, IL 60604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 23 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.1
 9        Harris & Harris, LTD                                       Last 4 digits of account number       2415                                                     $138.00
          Nonpriority Creditor's Name
          for IUH Emergency Med Wishard                              When was the debt incurred?           11/2014
          111 W Jackson Blvd, #400
          Chicago, IL 60604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2
 0        Harris & Harris, LTD                                       Last 4 digits of account number       2476                                                     $122.00
          Nonpriority Creditor's Name
          for Indiana University Radiology                           When was the debt incurred?           2/2015
          111 W Jackson Blvd, #400
          Chicago, IL 60604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2
 1        Heights Finance                                            Last 4 digits of account number       5200                                                     $643.45
          Nonpriority Creditor's Name
          5220 E. Southport Road, Suite 1                            When was the debt incurred?           11/2017
          Indianapolis, IN 46237
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   unsecured loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 24 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.2
 2        IMC Credit Services                                        Last 4 digits of account number       hers                                                  $3,614.00
          Nonpriority Creditor's Name
          for Community Health Network                               When was the debt incurred?           4/2016- 9/2016
          6955 Hillsdale Court
          Indianapolis, IN 46250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2
 3        IMC Credit Services                                        Last 4 digits of account number       1073                                                     $564.00
          Nonpriority Creditor's Name
          for Community Westview Hospital                            When was the debt incurred?           10/2016
          6955 Hillsdale Court
          Indianapolis, IN 46250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2
 4        IMC Credit Services                                        Last 4 digits of account number       1316                                                      $24.02
          Nonpriority Creditor's Name
          for Community Health Network                               When was the debt incurred?           10/2018
          6955 Hillsdale Court
          Indianapolis, IN 46250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 9 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 25 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.2
 5        Jefferson Capital System                                   Last 4 digits of account number       6212                                                     $123.26
          Nonpriority Creditor's Name
          for Verizon Wireless                                       When was the debt incurred?           6/2016
          16 McLeland Road
          Saint Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Ipad/cellular


 4.2
 6        Med-1 Solutions, LLC                                       Last 4 digits of account number       2083                                                      $89.00
          Nonpriority Creditor's Name
          for Community Health Network                               When was the debt incurred?           10/2017
          517 US Highway 31 N
          Greenwood, IN 46142
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2
 7        Med-1 Solutions, LLC                                       Last 4 digits of account number       5699                                                     $233.00
          Nonpriority Creditor's Name
          for St.Vincent Physician Business                          When was the debt incurred?           12/2013
          517 US Highway 31 N
          Greenwood, IN 46142
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 10 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 26 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.2
 8        Med-1 Solutions, LLC                                       Last 4 digits of account number       0857                                                      $69.00
          Nonpriority Creditor's Name
          for St. Vincent Physician Business                         When was the debt incurred?           4/2014
          517 US Highway 31 N
          Greenwood, IN 46142
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2
 9        Mid America Clinical Labs                                  Last 4 digits of account number                                                                 $18.64
          Nonpriority Creditor's Name
          PO Box 740658                                              When was the debt incurred?           7/2018
          Cincinnati, OH 45274-0658
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.3
 0        Navient                                                    Last 4 digits of account number                                                           $34,007.95
          Nonpriority Creditor's Name
          PO Box 9655                                                When was the debt incurred?           2/19/99
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 11 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 27 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.3
 1        Navient                                                    Last 4 digits of account number                                                             $6,942.59
          Nonpriority Creditor's Name
          PO Box 9655                                                When was the debt incurred?           8/16/00
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loan
 4.3
 2        Navient                                                    Last 4 digits of account number                                                             $2,962.00
          Nonpriority Creditor's Name
          PO Box 9655                                                When was the debt incurred?           8/16/00
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loan
 4.3
 3        Nicholas Financial, Inc.                                   Last 4 digits of account number       M16                                                   $4,761.96
          Nonpriority Creditor's Name
          2454 McMullen Booth Rd, Bldg                               When was the debt incurred?           9/2012
          C-501
          Clearwater, FL 33759
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         repossessed automobile
              Yes                                                       Other. Specify   Claim #1 filed by Autovest, L.L.C.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 28 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.3
 4        Ray Skillman                                               Last 4 digits of account number                                                                   $1.00
          Nonpriority Creditor's Name
          7550 E. Washington St.                                     When was the debt incurred?           prior to 12/26/2018
          Indianapolis, IN 46219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Notice only for 2003 Chevrolet Trailblazer,
              Yes                                                       Other. Specify   170,000 miles, which is now paid in full.

 4.3
 5        Synchrony Bank/Amazon                                      Last 4 digits of account number                                                             $1,300.00
          Nonpriority Creditor's Name
          PO Box 965015                                              When was the debt incurred?           7/1/14
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.3
 6        T & H Realty                                               Last 4 digits of account number                                                                $902.75
          Nonpriority Creditor's Name
          760 E. 52nd Street                                         When was the debt incurred?           6/2017
          Indianapolis, IN 46205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit filed under Case No.
              Yes                                                       Other. Specify   49K01-1704-SC-002575




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 29 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)         18-09567-RLM-13

 4.3
 7        Transworld Systems                                         Last 4 digits of account number       6411                                                      $19.91
          Nonpriority Creditor's Name
          for Ameripath Indianapolis                                 When was the debt incurred?           9/12/18
          2135 E. Primrose, Suite Q
          Springfield, MO 65804
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.3
 8        Urology of Indiana                                         Last 4 digits of account number       4260                                                     $165.43
          Nonpriority Creditor's Name
          PO Box 6069, Dept 14                                       When was the debt incurred?           8/2018
          Indianapolis, IN 46206-6069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.3
 9        Waypoint Resource Group LLC                                Last 4 digits of account number       4028                                                     $331.00
          Nonpriority Creditor's Name
          for Charter Bright House                                   When was the debt incurred?           2/2018
          PO Box 8588
          Round Rock, TX 78683
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cable




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 14 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18          Filed 02/15/19                EOD 02/15/19 14:51:02                          Pg 30 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)          18-09567-RLM-13

 4.4
 0         Waypoint Resource Group LLC                               Last 4 digits of account number                                                                   $330.00
           Nonpriority Creditor's Name
           301 Sundance Pkwy                                         When was the debt incurred?           2/1/18
           Round Rock, TX 78681
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cable


 4.4
 1         Wyonne & Chajuanna Hale                                   Last 4 digits of account number                                                                $6,000.00
           Nonpriority Creditor's Name
           5345 Brendon Park Drive                                   When was the debt incurred?           6/2018
           Indianapolis, IN 46226
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         judgment entered in Case No.
                                                                                         49K03-1804-SC-001847

              Yes                                                       Other. Specify   Case No. 49K03-1710-SC-005720 is pending

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 11 Charter Brighthouse                                        Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 8588                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Round Rock, TX 78683
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ameripath                                                     Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2560 N Shadeland Ave, #A                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46219
                                                               Last 4 digits of account number                  5086

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Atty. Laura Brooke Conway                                     Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 151 N. Delaware St.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Ste. 1900
 Indianapolis, IN 46204
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 15 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18           Filed 02/15/19               EOD 02/15/19 14:51:02                         Pg 31 of 51
 Debtor 1 Ramon Lee Batts
 Debtor 2 Dountonia Shawntee Batts                                                                       Case number (if known)          18-09567-RLM-13

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Atty. Taffanee L. Keys                                        Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1389 West 86th Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 150
 Indianapolis, IN 46260
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IMC Credit Services                                           Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 for Hillsdale Ct.                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 6955 Hillsdale Court
 Indianapolis, IN 46250
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lawrence Family Care and Pediatric                            Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 8501 E. 56th St. #120                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46216
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Med-1 Solutions, LLC                                          Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 for Community                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 517 US Highway 31 N
 Greenwood, IN 46142
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wyonne & Chajuanna Hale                                       Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8228 Belcrest Court                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46256
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                    10,000.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    10,000.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    43,912.54
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  265,913.92

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  309,826.46




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 18-09567-RLM-13                             Doc 18         Filed 02/15/19       EOD 02/15/19 14:51:02                   Pg 32 of 51
 Fill in this information to identify your case:

 Debtor 1                  Ramon Lee Batts
                           First Name                         Middle Name            Last Name

 Debtor 2                  Dountonia Shawntee Batts
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       First Key Homes                                                            Residential lease expiring April 19, 2019


     2.2       NPRTO North-East, LLC                                                      lease to own furniture
               256 W. Data Drive
               Draper, UT 84020




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 18-09567-RLM-13                                  Doc 18        Filed 02/15/19       EOD 02/15/19 14:51:02           Pg 33 of 51
 Fill in this information to identify your case:

 Debtor 1                   Ramon Lee Batts
                            First Name                           Middle Name            Last Name

 Debtor 2                   Dountonia Shawntee Batts
 (Spouse if, filing)        First Name                           Middle Name            Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                        Check if this is an
                                                                                                                                   amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                           Check all schedules that apply:


    3.1         Christopher Batts                                                                         Schedule D, line
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G
                                                                                                        Fed Loan Servicing




Official Form 106H                                                                  Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 18-09567-RLM-13                     Doc 18        Filed 02/15/19         EOD 02/15/19 14:51:02                        Pg 34 of 51



Fill in this information to identify your case:

Debtor 1                      Ramon Lee Batts

Debtor 2                      Dountonia Shawntee Batts
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF INDIANA

Case number               18-09567-RLM-13                                                                Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Director of School Culture                   English Teacher
       Include part-time, seasonal, or
       self-employed work.                                         Indianapolis Lighthouse                      Indianapolis Lighthouse Charter
                                             Employer's name       Charter Schools                              Schools
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   4002 N. Franklin Rd.                         4002 N. Franklin Road
                                                                   Indianapolis, IN 46226                       Indianapolis, IN 46226

                                             How long employed there?         since 2/2018                               since 8/2018

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         5,496.00        $         4,164.00

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      5,496.00               $   4,164.00




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
        Case 18-09567-RLM-13                   Doc 18         Filed 02/15/19           EOD 02/15/19 14:51:02                      Pg 35 of 51


Debtor 1    Ramon Lee Batts
Debtor 2    Dountonia Shawntee Batts                                                              Case number (if known)    18-09567-RLM-13


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      5,496.00       $         4,164.00

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        887.00       $        1,041.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $            0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $          0.00       $            0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $            0.00
      5e.   Insurance                                                                      5e.        $        420.00       $            0.00
      5f.   Domestic support obligations                                                   5f.        $        173.00       $            0.00
      5g.   Union dues                                                                     5g.        $          0.00       $            0.00
      5h.   Other deductions. Specify: Health Savings Account (HSA)                        5h.+       $         22.00 +     $            0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,502.00       $        1,041.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,994.00       $        3,123.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $           265.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $             0.00
      8e. Social Security                                                                  8e.        $              0.00   $             0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    Social Security for son                                           8f.  $                0.00   $               995.00
      8g. Pension or retirement income                                                     8g. $                 0.00   $                 0.00
      8h. Other monthly income. Specify: Part-time net nicome                              8h.+ $              475.00 + $                 0.00
            employer contribution to HSA account                                                $               22.00   $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            497.00       $           1,260.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              4,491.00 + $       4,383.00 = $           8,874.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $          8,874.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Husband typically earns bi-weekly gross pay of $2,538.46. He has sometimes received a stipend in
                             the past which is not guaranteed going forward. Husband is also adjunct professor at Martin
                             University, Inc., and net income in 2018 averaged over 12 months was $475.00. Husband pays child
                             support (arrears only) for the 19 and 21 year old children which is payroll deducted. The wife
                             receives child support for the 3 youngest children and Social Security for another child. Wife is
                             driving a vehicle titled in son's name, but will need to obtain replacement vehicle when the leased to
                             own furniture is paid off.

Official Form 106I                                                     Schedule I: Your Income                                                       page 2
      Case 18-09567-RLM-13                         Doc 18           Filed 02/15/19            EOD 02/15/19 14:51:02                  Pg 36 of 51



Fill in this information to identify your case:

Debtor 1                 Ramon Lee Batts                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                 Dountonia Shawntee Batts                                                              A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF INDIANA                                             MM / DD / YYYY

Case number           18-09567-RLM-13
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to        Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age             live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            wife's son                         11                   Yes
                                                                                                                                           No
                                                                                   wife's son                         12                   Yes
                                                                                                                                           No
                                                                                   wife's son                         17                   Yes
                                                                                                                                           No
                                                                                   Husband's son                      19                   Yes
                                                                                                                                           No
                                                                                   Husband's daughter                 19                   Yes
                                                                                                                                           No
                                                                                   Husband's son                      21                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           1,275.00

      If not included in line 4:

      4a.     Real estate taxes                                                                           4a. $                               0.00
      4b.     Property, homeowner’s, or renter’s insurance                                                4b. $                              29.00
      4c.     Home maintenance, repair, and upkeep expenses                                               4c. $                             150.00
Official Form 106J                                                   Schedule J: Your Expenses                                                         page 1
     Case 18-09567-RLM-13                Doc 18       Filed 02/15/19         EOD 02/15/19 14:51:02               Pg 37 of 51


Debtor 1    Ramon Lee Batts
Debtor 2    Dountonia Shawntee Batts                                               Case number (if known)   18-09567-RLM-13

     4d. Homeowner’s association or condominium dues                                    4d. $                          0.00
5.   Additional mortgage payments for your residence, such as home equity loans          5. $                          0.00




Official Form 106J                                     Schedule J: Your Expenses                                               page 2
      Case 18-09567-RLM-13                         Doc 18          Filed 02/15/19              EOD 02/15/19 14:51:02                        Pg 38 of 51


Debtor 1     Ramon Lee Batts
Debtor 2     Dountonia Shawntee Batts                                                                  Case number (if known)      18-09567-RLM-13

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                355.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                180.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                560.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,200.00
8.    Childcare and children’s education costs                                                 8. $                                               300.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               200.00
10.   Personal care products and services                                                    10. $                                                220.00
11.   Medical and dental expenses                                                            11. $                                                300.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 500.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 150.00
14.   Charitable contributions and religious donations                                       14. $                                                 327.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  275.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                   0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify: lease-to-own furniture                                          17c. $                                                 178.00
      17d. Other. Specify: non-dischargeable student loans                                 17d. $                                               1,300.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    pet expenses                                                        21. +$                                                 75.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       7,574.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       7,574.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               8,874.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,574.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,300.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
           Case 18-09567-RLM-13                            Doc 18         Filed 02/15/19        EOD 02/15/19 14:51:02                  Pg 39 of 51




 Fill in this information to identify your case:

 Debtor 1                    Ramon Lee Batts
                             First Name                     Middle Name             Last Name

 Debtor 2                    Dountonia Shawntee Batts
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number              18-09567-RLM-13
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Ramon Lee Batts                                                       X   /s/ Dountonia Shawntee Batts
              Ramon Lee Batts                                                           Dountonia Shawntee Batts
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       February 15, 2019                                              Date    February 15, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18          Filed 02/15/19            EOD 02/15/19 14:51:02                 Pg 40 of 51



 Fill in this information to identify your case:

 Debtor 1                  Ramon Lee Batts
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Dountonia Shawntee Batts
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number           18-09567-RLM-13
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                            Dates Debtor 2
                                                                lived there                                                                    lived there
        5345 Brendon Park Drive                                 From-To:                        Same as Debtor 1                                  Same as Debtor 1
        Indianapolis, IN 46226                                  10/2015 - 4/2018                                                               From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18          Filed 02/15/19            EOD 02/15/19 14:51:02                   Pg 41 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)   18-09567-RLM-13

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $68,807.76            Wages, commissions,            $18,412.33
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                          $3,150.00          Wages, commissions,             $10,000.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For last calendar year:                              Wages, commissions,                       $55,017.58            Wages, commissions,              $6,455.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                               $0.00         Wages, commissions,             $10,000.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                          $6,349.00          Wages, commissions,                     $0.00
 (January 1 to December 31, 2016 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $65,205.00           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income           Gross income
                                                  Describe below.                   each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until                                                                  $0.00       Social Security for                $11,616.00
 the date you filed for bankruptcy:                                                                                son

                                                                                                       $0.00       Estimated child                      $3,180.00
                                                                                                                   support

 For last calendar year:                                                                               $0.00       Estimated child                      $3,180.00
 (January 1 to December 31, 2017 )                                                                                 support

                                                                                                       $0.00       Estimated Social                   $11,500.00
                                                                                                                   Security for son


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18         Filed 02/15/19             EOD 02/15/19 14:51:02                   Pg 42 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)   18-09567-RLM-13

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income              Gross income
                                                   Describe below.                  each source                    Describe below.                (before deductions
                                                                                    (before deductions and                                        and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                                                                    $0.00       Estimated child                         $3,180.00
 (January 1 to December 31, 2016 )                                                                                 support

                                                                                                       $0.00       Estimated Social                      $11,500.00
                                                                                                                   Security for son


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       First Key Homes                                          last 90 days prior              $4,080.00                 $0.00        Mortgage
                                                                to filing                                                              Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other Rent


       Ally Financial                                           last 90 days prior              $2,087.00                 $0.00        Mortgage
                                                                to filing                                                              Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


       Ray Skillman                                             11/26/2018                        $960.84                 $0.00        Mortgage
                                                                                                                                       Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18         Filed 02/15/19             EOD 02/15/19 14:51:02                  Pg 43 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)   18-09567-RLM-13

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Wyonne Hale & Chajuanna Hale v.                          Civil complaint for         Marion County Small                        Pending
       Ramon Batts & Dountonia Batts                            monies owed                 Claims court                               On appeal
       49K03-1804-SC-001847                                                                 Lawrence Township
                                                                                                                                       Concluded
                                                                                            Division
                                                                                                                                    Judgment entered on or
                                                                                                                                    about Sepember 28, 2018,
                                                                                                                                    for $6,000.00, plus costs
                                                                                                                                    and interest

       T & H Realty Services, Inc. v.                           Civil complaint for         Marion County Small                        Pending
       Ramon Batts                                              monies owed                 Claims Court                               On appeal
       49K01-1704-SC-002575                                                                 Center Township Division
                                                                                                                                       Concluded

                                                                                                                                    Motion to Enter Judgment
                                                                                                                                    filed 12/26/2018

       Briarbrook Farm Community                                Civil complaint for         Marion County Small                        Pending
       Association Inc. v. Ramon Batts                          monies owed                 Claims Court                               On appeal
       49K06-0410-SC-008537                                                                 Warren Township Division
                                                                                                                                       Concluded

                                                                                                                                    Default judgment entered
                                                                                                                                    on or about 1/25/2005




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18         Filed 02/15/19             EOD 02/15/19 14:51:02                  Pg 44 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)   18-09567-RLM-13

       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       In re: The Marriage of Ramon L.                          Dissolution of              Marion Superior Court No. 7                Pending
       Batts and Kara M. Batts (nka                             Marrage                                                                On appeal
       Taylor)
                                                                                                                                       Concluded
       49D07-0309-DR-001591
                                                                                                                                    Decree of Dissolution of
                                                                                                                                    Marriage entered May 11,
                                                                                                                                    2004. Order Granting
                                                                                                                                    Petition to Terminate Child
                                                                                                                                    Support Due to
                                                                                                                                    Emancipation of Minor
                                                                                                                                    Child and Child Support
                                                                                                                                    Modification filed
                                                                                                                                    September 18, 2017

       Wyonne Hale & Chajuana Hale vs.                          Civil complaint for         Marion County Small                        Pending
       Ramon Batts & Dountonia Batts                            monies owed                 Claims Court                               On appeal
       49K03-1710-SC-005720                                                                 Lawrence Township
                                                                                                                                       Concluded
                                                                                            Division
                                                                                                                                    Order granting motion to
                                                                                                                                    vacate hearing entered
                                                                                                                                    5/29/2018

       Montgomery Ward Credit Corp. vs.                         Civil complaint for         Marion County Small                        Pending
       Dountonia Shawntee Slack nka                             monies owed                 Claims Court                               On appeal
       Batts                                                                                Warren Township Division
                                                                                                                                       Concluded
       49K01-9602-SC-01584
                                                                                                                                    Judgment entere 9/29/2008
                                                                                                                                    for approximately $1,627.52

       Edinburgh Fire & Rescue vs.                              Civil complaint for         Bartholomew Superior                       Pending
       Dountonia Slack, nka Batts                               monies owed                 Court No. 2                                On appeal
       03D02-9807-SC-001648
                                                                                                                                       Concluded

                                                                                                                                    Default judgment entered
                                                                                                                                    on or about April 2, 1999,
                                                                                                                                    for $335.00 plus $35.00
                                                                                                                                    court cost, plus interest

       Aphodite Restaurant Corp. vs.                            Civil complaint for         Tippecano County Court 1                   Pending
       Dountonia Slack nka Batts                                monies owed                                                            On appeal
       79E01-9409-SC-003802
                                                                                                                                       Concluded

                                                                                                                                    Judgment entered on or
                                                                                                                                    about September 12, 1994,
                                                                                                                                    for $645.17, plus costs and
                                                                                                                                    interest

       Finance Center Federal CU vs.                            Civil complaint for         Tippecanoe Superior Court                  Pending
       Dountonia Shawntee Slack                                 monies owed                 No. 1                                      On appeal
       79D01-9502-CP-000106
                                                                                                                                       Concluded

                                                                                                                                    Default judgment entered
                                                                                                                                    on or about May 24, 1995,
                                                                                                                                    for $4,184.17, plus costs
                                                                                                                                    and interest


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18          Filed 02/15/19            EOD 02/15/19 14:51:02                      Pg 45 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)    18-09567-RLM-13

       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Near North Development Corp. vs.                         Civil complaint for         Marion County Small                           Pending
       Dountonia Slack                                          monies owed                 Claims Court                                  On appeal
       49K01-1306-SC-004761                                                                 Center Township Division
                                                                                                                                          Concluded

                                                                                                                                     Damages hearing
                                                                                                                                     dismissed on or about
                                                                                                                                     August 5, 2013


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened
       GM Financial                                             2011 Buick Enclave was                                        11/3/2018                    $9,425.00
                                                                repossessed/surrendered to creditor

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       City of Indinanapolis                                    1995 Lincoln Towncar was impounded                            November,                      $500.00
                                                                                                                              2018
                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18         Filed 02/15/19             EOD 02/15/19 14:51:02                      Pg 46 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)    18-09567-RLM-13

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Greater Zion - Hill Mission Baptist Chru                      tithes and offerings                                     January 1,                  $6,145.00
       1902 N. Harding St.                                           2018 -- $3,923.00                                        2017-Decemb
       Indianapolis, IN 46202                                        2017 -- $2,222.00                                        er 31, 2018


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Tom Scott & Associates, P.C.                                  Attorney Fees                                            July-August,                  $965.00
       6100 N. Keystone Ave.                                                                                                  2018
       Ste. 454
       Indianapolis, IN 46220-2429
       bk@tomscottlaw.com


       MoneySharp Credit Counseling Inc.                             credit counseling class/certificate                      9/25/2018                       $10.00
       1916 N. Fairfield Ave.
       Suite 200
       Chicago, IL 60647


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 18-09567-RLM-13                            Doc 18         Filed 02/15/19                    EOD 02/15/19 14:51:02              Pg 47 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                        Case number (if known)   18-09567-RLM-13

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                     Describe any property or        Date transfer was
       Address                                                       property transferred                         payments received or debts      made
                                                                                                                  paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                            Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or          Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                  closed, sold,            before closing or
       Code)                                                                                                              moved, or                         transfer
                                                                                                                          transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                    Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18         Filed 02/15/19               EOD 02/15/19 14:51:02                   Pg 48 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                         Case number (if known)   18-09567-RLM-13

      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Collaborative Resource Company,                                                                               EIN:       XX-XXXXXXX
       LLC
                                                                                                                     From-To    September 29, 2017-present

       Scriptura Granting Writing and                           consulting firm                                      EIN:       XX-XXXXXXX
       Fundraising Professionals LLC
                                                                                                                     From-To    6/23/2010-present ($0.00 income
                                                                                                                                in 2018)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18         Filed 02/15/19             EOD 02/15/19 14:51:02                  Pg 49 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)   18-09567-RLM-13

       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Husband-sole proprietor                                  counslor                                         EIN:         xxx-xx-9486
                                                                                                                 From-To      2015-2018

       Riverside Investment Club, LLC                                                                            EIN:

                                                                                                                 From-To      October 2, 2017-present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case 18-09567-RLM-13                              Doc 18         Filed 02/15/19             EOD 02/15/19 14:51:02                Pg 50 of 51
 Debtor 1      Ramon Lee Batts
 Debtor 2      Dountonia Shawntee Batts                                                                    Case number (if known)   18-09567-RLM-13


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Ramon Lee Batts                                                     /s/ Dountonia Shawntee Batts
 Ramon Lee Batts                                                         Dountonia Shawntee Batts
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     February 15, 2019                                              Date     February 15, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 18-09567-RLM-13                           Doc 18       Filed 02/15/19       EOD 02/15/19 14:51:02                 Pg 51 of 51
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
             Ramon Lee Batts
 In re       Dountonia Shawntee Batts                                                                         Case No.      18-09567-RLM-13
                                                                                 Debtor(s)                    Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,000.00
             Prior to the filing of this statement I have received                                        $                     990.00
             Balance Due                                                                                  $                  3,010.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 REFER TO THE GUIDELINES FOR PAYMENT OF ATTORNEYS' FEES CONTAINED IN THE
                 RIGHTS & RESPONSIBILITIES OF CHAPTER 13 DEBTORS AND THEIR ATTORNEYS FORM
                 FILED IN THE ABOVE-CAPTIONED CASE.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               REFER TO THE GUIDELINES FOR PAYMENT OF ATTORNEYS' FEES CONTAINED IN THE
               RIGHTS & RESPONSIBILITIES OF CHAPTER 13 DEBTORS AND THEIR ATTORNEYS FORM
               FILED IN THE ABOVE-CAPTIONED CASE.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 15, 2019                                                           /s/ Jess M. Smith, III
     Date                                                                        Jess M. Smith, III
                                                                                 Signature of Attorney
                                                                                 Tom Scott & Associates, P.C.
                                                                                 6100 N. Keystone Ave.
                                                                                 Ste. 454
                                                                                 Indianapolis, IN 46220-2429
                                                                                 317-255-9915 Fax: 317-257-5059
                                                                                 bk@tomscottlaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
